Title: To James Madison from Washington Peirce (Abstract), 23 April 1805
From: Peirce, Washington
To: Madison, James


23 April 1805, Portsmouth, New Hampshire. “I have for a long time been confined to an arduous & perplexing business, & now am desirous to be engaged in an avocation which will be more congenial with my feelings, & therefore take the liberty to request that if there now is, or should be within three, or four months, a vacancy for a Clerk in Your Office, with a handsome compensation, that you would be pleased to give me an opportunity to fill such vacancy. Perhaps it is necessary to inform You that I kept in a Compting house till the age of Eighteen, in the year 1801, since which have been engaged in the stationary line & in the establishment of the New-Hampshire Gazette.
“I have not as is customary forwarded recommendations, as it could not be accertained wither I should be wanted, when necessary will procure them from either Colo: Gardner (Loan Officer) Colo Whipple (Collector) or from his Excellency John Langdon Esquire.”
